Houghton, J. (concurring in part):
I do not think sufficient was shown before the surrogate to authorize a reopening of the decree with respect to the claims of William S. Bristol and Mary Elwood. The claims of the administrator and the various attorneys rest upon an entirely different footing from that of those two claimants, and I entirely agree with Mr. Justice Betts that there should be a rehearing with respect, to them.
Bristol and Elwood presented their claims to the administrator and he rejected them. Under the provisions of section 1822 of the Code of Civil Procedure the claimants filed a stipulation with the surrogate consenting that their claims be heard and determined by him upon the judicial accounting by the administrator. They could have brought actions. Before the surrogate was given power to pass upon disputed. claims the practice was to take a reference and any judgment obtained thereon had the force of a judgment of the Supreme Court. The allowance of a disputed claim by the surrogate is in the nature of a judgment and should have the same force and effect as though allowed upon a reference, and is equivalent to a judgment obtained pursuant to action. The fact that the claims so allowed were large, or even much too large, does not authorize a reopening of the decree with respect to them. Some fraud or undue advantage in obtaining the judgment and decree must appear else the decree must stand. No sufficient facts, are shown which authorize the vacating of the findings and decree allowing these two claims. All parties Were represented, witnesses were sworn and cross-examined, and the surrogate made his findings of fact and conclusions of law in the most formal manner.'
If the interested parties, including the State of New York, were dissatisfied they should have appealed. These two claims *40as allowed should be permitted to stand. Otherwise the decree should he reversed and a rehearing had, as indicated in the opinion of Mr. Justice Betts.
Order reversed,- final decree opened and matter remitted to the surrogate for retrial and determination as to the claims of Owen J. Malone for funeral expenses, Mary Elwood, William S. Bristol, and the allowances to counsel, John J. McCall and Timothy E. Roland, and special guardian John F. Brady, with the costs and disbursements of this appeal to the People of the State of New York payable out of the fund.